Case 0:21-cr-60039-AHS Document 41 Entered on FLSD Docket 08/25/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SO UTHERN DISTRICT O F FLO RIDA
                              CASE NO .:21-60O39-CR-SING HA L


   UNITED STATES O F AM ERICA,

         Plaintiff,

   VS.

   CLEO N KIRLEW ,

         Defendant.
                                          /

          O RDER G RANTING CO NTINUANCE AND PRETRIAL INSTRUCTIO NS

         THIS CAUSE is before the Court on Defendant Cleon Kirlew's Unopposed

   Motion to Continue 'Trial(DE 404. Having considered the motion and the reasons
   advanced therein,itis

         ORDERED A ND ADJUDG ED thatDefendant's Unopposed M otion to Continue is

   hereby GRANTED,Jury Trialin Courtroom 110 atthe United States Federal

   Building and Courthouse,299 EastBrow ard Boulevard,FortLauderdale,Florida

   33301 during the tworweek trialperiod com m encing on October12,2021,at9:00 A.M .

   oras soon thereafteras the case m ay be called. CalendarCallw illbe held-at9:00 A.M .

   on W ednesday,October6,2021,atthe same Iocation.A IIpre-trialm otions and

   m otions in Iim ine m uétbe filed by Septem ber24,2021.Each pady is Iim ited to filing

   one m otion in Iimine'
                        ,and,ifthere is m ore than one Defendant,the Defendants shallfile

   a com bined m otion in Iimine. M otions in Iim ine m ay not,withoutIeave ofthe Coud,
                        ,zl
                        .

   exceed the page Iim its allowed by the LocalRules.
Case 0:21-cr-60039-AHS Document 41 Entered on FLSD Docket 08/25/2021 Page 2 of 5




          ORDERED AND ADJUDGED thatthe Courtfinds,pursuantto 18 U.S.C.j
   3161(h)(7)(A),thatthe endsofjustice served bythis continuance outweigh the best
   interests ofthe Defendantand parties in a speedy trial.

         Accordingly,the period ofdelay resulting from this continuance through the stad

   oftrial- shallbe considered excludable tim e underthe Speedy TrialAct.See 18 U.S.C.

   j 3161.
         Itis furtherO RDERED AND ADJUDG ED as follows:

                  The padies shallcom ply with LocalRule 88.5,w hich requires the filing of

   speedytrialrepodseverytwenty (20)dayshereafteruntilthe time oftrialorplea.
         2.       Allrequests forw rits ad testiscandum m ustbe filed no Iaterthan fourteen

   (14)businessdayspriortothe firstdayofthe scheduled trialperiod.
                  AIIresponses pursuantto the Standing Discovery O rderand/orLocalRule

   88.10 shallbe provided in a tim ely fashion in accordance with the dates scheduled by
                                   '
              .

   the Magistrate Judge. Noncom pliance with the Standing Discovery O rder,the Local

   Rules,orthe FederalRules ofCrim inalProcedure m ay resultin sanctions. Any notice

   submitted pursuantto FederalRule ofEvidence 404(b)shallnotonly complywith Local
   Rule 88.10(h),butalso mustinclude a specific factualbasis forthe evidence soughtto
   be introduced.

         4.       To the. extent required by Local Rule 88.9, aII m otions shall be

   accom panied by a wri
                       tten statem ent cedifying that counselfor the m oving party has

   conferred with opposing counselin a good fai
                                              th effortto resolve by agreem ent the

   subjectmatterofthe '
                      m otion.E-mailcomm unicationsshallnotbe sufficientto constitute
Case 0:21-cr-60039-AHS Document 41 Entered on FLSD Docket 08/25/2021 Page 3 of 5



   conferral. Counselm ust actually speak to one another,either in person or overthe

   phone,in a good faith effod to resolve theirdisputes priorto filing any m otion.

         5.     Counselshallbe prepared to conductIim ited voirdire following the Coud's

   questioning ofthe panel. Atany tim e priorto CalendarCall,each party m ay file up to

   five proposed voirdire questions,including sub-pads,forthe Courtto ask ofthe venirç.

   The Courtwillnotpermitthe backstriking ofjurors.
                The    padies shall subm it,            W ord form at, via e-m ail to

   Singhal@ flsd.uscouds.gov, proposed jury instructions,including substantive charges
   and defenses, and a vqrdict form prior to Calendar Call. For instructions on filing

   proposed docum ents,please see http://www.flsd.uscourts.gov. Although they need not

   agree on each proposed instruction, the padies shall submit their proposed jury
   instructions and verdictform jointly. W here the parties do notagree on a proposed
   instruction,thatinstruction shallbe setforth in bold type. Instructions proposed onl
                                                                                      y by

   the Governm entshallbe underlined.Instructions proposed solely by the defense shall

   be italicized. Every instruction m ustbe suppoded by citation to authority.

         7.     Priorto Calendar Call,aIIcounselshallfile Iists of proposed witnesses

   and/orexhibits to be presenteà attrial. AIIexhibitsto be offered into evidence mustbe
   pre-labeled in accordance with the proposed exhibitIist. Governm entexhibits shallbe

   designated num erically'
                          ,defense exhibits,alphabetically.

          8.    The deadline for the scheduling of guilty pleas is Septem bùr 29,
   2021,See,e.g.,Unitbd States F.Gamboa,166 F.3d 1327,1331 (11th Cir.1999)(citing
   United States7.Ellis,547 F.2d 863,868 (5th Cir.1977)).
Case 0:21-cr-60039-AHS Document 41 Entered on FLSD Docket 08/25/2021 Page 4 of 5




           9.    lf any pady seeks to introduce transcriptts) atthe trial,thatpady shall
   exchange those transcripts with aIIcounselpriorto CalendarCall, Ifa transcriptcannot

   be agreed upon,each party shallbe prepared to produce its ow n version forthe trierof

   fact.

           1O. AIIanticipated Jencks Act,18 U.S.C.j3500,materialshallbe turned over
   to defense counseln.
                      o Iaterthan the m orning ofthe firstday oftrial. The m aterialshall

   include a face sheetfordefense counselto sign and date,acknow ledging receipt.

                 Upon receipt of this O rder,counselfor each defendant shallcedify with

   the Coud's courtroom deputy F hetherthatDefendantrequires the aid ofan interpreter.
   AIlpadies are underan additionalinstruction to notify the Court,atleast24 hours prior

   to any hearings ortrial,ifan interpreteris required.

           12.   Arrangem ents forappropriate clothing forDefendants in custody m ustbe

   made with the Bureau ofPrisons atIeastseven (7)days priorto the scheduled trial
   date.

           13. LocalRule 7.1'
                            (a)(2) requires that certain motions be accompanied by
   proposed orders,w hich m ustbe filed as attachm ents to those m otions. Fudherm ore,

   pursuantto CM/ECF'adm inistrative procedures,proposed ordçrs shallbe subm itted to

   the courtbye-mailto Singhal@ flsd.uscouds.gov in W ordformat.
           DONE AND O RDERED in Cham bers,Fod Lauderdale,Florida,this 24th day of

   August2021.

                                                                 N
                                                                     '
                                                             .               e'
                                                                         .




                                                   RM G SINGH
                                                   UNITED STATES DISTRICT JUDGE
Case 0:21-cr-60039-AHS Document 41 Entered on FLSD Docket 08/25/2021 Page 5 of 5



   Copies furnished to counselvia CM/ECF
